Citation Nr: 9916583	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial rating assigned for the 
veteran's service-connected bilateral hearing loss, currently 
evaluated as noncompensably disabling.

2.  Entitlement to an increased (compensable) evaluation for 
right tympanic membrane perforation.

3.  Entitlement to service connection for chronic dizziness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which denied the veteran's claims of 
entitlement to compensable evaluations for his service-
connected right ear hearing loss and right tympanic membrane 
perforation, his application to reopen his claim for service 
connection for left ear hearing loss and his claim for 
service connection for dizziness.  

When this matter was previously before the Board in October 
1995, it was remanded for further development.  Subsequently, 
in a rating decision dated in June 1997, the RO granted the 
veteran's petition to reopen his claim for service connection 
for left ear hearing loss and thereafter established service 
connection for this disability, effective December 27, 1983; 
in doing so, the RO recharacterized the service-connected 
disability as bilateral hearing loss.  As such, as noted by 
the RO in the June 1997 Supplemental Statement of the Case 
(SSOC), the issue is now entitlement to an increased rating 
for bilateral hearing loss.  In addition, because the veteran 
has timely appealed to the Board the initial evaluation 
assigned for his now service-connected bilateral hearing 
loss, i.e., he has disagreed with the initial evaluation that 
was assigned for this disability, the Board has 
recharacterized this issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).

In statement dated in March 1993, the veteran requested that 
he be afforded a hearing before a Member of the Board.  
However, in an undated statement, apparently received at the 
RO in August 1993, the veteran's representative indicated 
that he no longer wanted such a hearing.  The veteran's 
hearing request is thus deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (1998).


REMAND

The Board has carefully reviewed the claims file since prior 
remand, and finds that, unfortunately, another remand is 
required, even though such action will, regrettably, further 
delay a decision in this appeal.  In doing so, the Board is 
aware that the veteran initially filed his claims in August 
1990 and perfected his appeals in December 1991.

With regard to the veteran's challenge to the propriety of 
the current compensable rating for his bilateral hearing 
loss, the Board observes that, on May 11, 1999, VA announced 
amendments to VA's Schedule for Rating Disabilities (Ratings 
Schedule) the criteria for evaluating diseases of the ear and 
other sense organs, to include disability from hearing loss.  
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  
Because the record reflects that at several frequencies the 
veteran's pure tone thresholds were at 55 decibels or more, 
this change might have an impact on the evaluation of the 
veteran's hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As the veteran has not 
Furthermore, if the claim is again denied, the RO must 
provide notice to the veteran of the revised applicable 
schedular criteria, and afford him an opportunity to respond 
with argument/evidence.

In addition, the veteran's hearing acuity was most recently 
evaluated by VA in June 1996, and a review of the examination 
report indicates that the findings are not adequate for 
rating purposes.  The duty to assist thus requires that the 
veteran be afforded a contemporaneous and through VA 
examination is necessary to clarify the current severity of 
this disability.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Further, the record shows that service connection for left 
ear hearing loss was established by the RO in June 1997 based 
on the opinion of the VA physician who conducted the February 
1996 VA examination.  In the addendum to that report, that 
physician stated that the veteran's left ear hearing loss 
"appears to be due to prior [ear] infections."  In 
addition, in that same addendum, in response to the Board 
inquiry regarding the etiology of the veteran's "dizzy 
spells," the examiner indicated the veteran had "vertigo 
due to dead labyrinth on right."  Although the VA physician 
technically complied with the Board's remand instruction (cf. 
Stegall v. West, 11 Vet. App. 268 (1998)), it remains unclear 
whether the veteran's dizziness, diagnosed as vertigo, is 
related to events that took place during service or to a 
disability of service origin.  Under these circumstances, the 
Board concludes that an additional medical opinion that 
addresses the question of whether the veteran's vertigo is 
related to service or is secondary to a service-connected 
disability is necessary.  See Pond v. West, No. 97-1780, slip 
op., at 7-8 (U.S. Vet. App. Apr. 21, 1999).  Accordingly, 
further development is required.

In addition, in written argument dated in October 1998 and 
received at the RO that same month, the veteran's 
representative asserted that the veteran suffered from 
"continuous ear infections" which he seems to indicate is 
secondary to his service-connected right tympanic membrane 
perforation.  Although not specifically contended by the 
veteran, such a condition could account for his tympanic 
membrane perforation, and /or the dizziness he claims to 
experience, dating back to service.  Although a claim for 
service connection for ear infections has not been considered 
by the RO to date, under these circumstances, the Board finds 
that a claim for service connection for ear infections (to 
include as secondary to a right tympanic membrane 
perforation) is inextricably intertwined with the veteran's 
claim for service connection for chronic dizziness and his 
claim for an increased rating for his tympanic membrane 
perforation, that they should be considered together.  The 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has stated that two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Finally, with regard to the veteran's claim for a compensable 
evaluation for his service-connected right tympanic membrane 
perforation, in light of the amendments to the VA Rating 
Schedule that became effective June 10, 1999, as well as the 
fact that the full nature of the veteran's ear pathology 
remains unclear, the Board concludes that consideration of 
this claim at this time would be premature.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorizations from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Jean 
Murat or any other examiner at the ALCOA 
Plant in Massena, New York, where, at 
last report, the veteran was employed; 
Dr. Patrick T. Choong, in Potsdam, New 
York; Dr. Ravinder N. Agarwal, or any 
other physician at either the A. Barton 
Hepburn Hospital in Ogdensburg, New York, 
or at Tamarac Ear, Nose and Throat, in 
Saranac Lake, New York; at any VA medical 
facility; and from at any other source 
identified by the veteran.  With respect 
to the private medical records, 
appropriate authorizations should be 
obtained, and the aid of the veteran and 
his representative in securing such 
records should be enlisted, as needed.  
However, if any of the requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature, extent and etiology 
of all ear pathology found to be present 
as well as current severity of his 
bilateral hearing loss and right tympanic 
membrane perforation.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The report 
of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  The 
physician must offer an opinion as to: 
(1) whether the veteran suffers from any 
chronic ear disease, and if so, whether 
such is related to service or was caused 
or worsened by a service-connected 
disability, i.e. his right tympanic 
membrane perforation; and (2) whether the 
veteran suffers from vertigo/dizzy 
spells, and if so, whether the disability 
is related to service or was caused or 
worsened by a service-connected 
disability.  All pertinent clinical 
findings and tests should be performed, 
to include speech discrimination results, 
if appropriate.  The examiner must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
adjudicate the veteran's claim for 
service connection for chronic ear 
disease, to include as secondary to his 
service-connected right tympanic membrane 
perforation, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.310 (1998) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The RO should also adjudicate the 
veteran's claim regarding the propriety 
of the initial evaluation assigned for 
his bilateral hearing loss.  In doing so, 
the RO should consider whether staged 
ratings are appropriate in light of the 
recent decision of decision in Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999) 
as well as in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law, 
considering the criteria in effect prior 
to June 10, 1999, as well as the new 
criteria for rating diseases of the ear 
and other sense organs that became 
effective on that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the adjudication of the above 
claim may result in recharacterization of 
the service-connected disability 
involving the tympanic membrane, the RO 
should also readjudicate the veteran's 
claims of entitlement to a compensable 
evaluation for his service-connected 
right tympanic membrane perforation and 
to service connection for chronic 
dizziness, as necessary, in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, considering the criteria in effect 
prior to June 10, 1999, as well as the 
new criteria for rating diseases of the 
ear and other sense organs that became 
effective on that date.  Karnas.  The RO 
must provide adequate reasons and bases 
for its determinations and address all 
issues and concerns that were noted in 
the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include the claim for secondary service 
connection claim for chronic ear disease) 
may be obtained only if a timely notice 
of disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


